Title: From John Adams to Charles Cushing, 3 April 1756
From: Adams, John
To: Cushing, Charles


     
      My Friend
      Worcester April 3. 1756
     
     I had the Pleasure, a few Days since, of receiving your favour of February 4th. I am obliged to you for your advice, and for the manly and rational Reflections with which you inforced it. I think I have deliberately weighed the subject and had almost determined as you advise. Upon the Stage of Life, we have each of us a part, a laborious and difficult Part, to Act, but we are all capable of acting our Parts, however difficult, to the best advantage. Upon common Theatres indeed the applause of the Audience is of more importance to the Actors than their own approbation. But upon the Stage of Life, while Concience Clapps, let the World hiss! On the contrary if Conscience disapproves, the loudest applauses of the World are of little Value. While our own minds commend, we may calmly despise all the Frowns, all the Censure, all the Malignity of men.
     
      Should the whole Frame of Nature round us break
      In ruin and Confusion hurld
      We unconcern’d might hear the mighty crack
      And stand unhurt amidst a falling World.
     
     We have indeed the liberty of Chusing what Character we shall sustain in this great and important Drama. But to chuse rightly, we should consider in what Character we can do the most service to our fellow men, as well as to our selves. The Man who lives wholly to himself is of less worth than the Cattle in his Barn. Let us look upon a Lawyer: In the beginning of Life we see him, fumbling and raking amidst the rubbish of Writs, indightments, Pleas, ejectments, enfiefed, illatebration and a 1000 other lignum Vitae words that have neither harmony nor meaning. When he getts into Business, he often foments more quarrells than he composes, and inriches himself at the expence of impoverishing others more honest and deserving than himself. Besides the noise and bustle of Courts, and the labour of inquiring into and pleading dry and difficult Cases, have very few Charms in my Eyes. The study of Law is indeed an Avenue to the more important offices of the state, and the happiness of human Society is an object worth the pursuit of any man. But the Acquisition of these important offices depends upon so many Circumstances of Birth and fortune, not to mention Capacity, which I have not, that I can have no hopes of Being Usefull that way.
     The Physician If he has real Skill and Ingenuity, as things go now, will have no employment. And if he has not skill and Ingenuity, will kill rather than Cure. I have not mentioned the infinite toil and Labour of his Occupation.
     The Divine has a Thousand Obstacles to encounter. He has his own and his Peoples Prejudices to Combat—the capricious Humours and Fancies of the Vulgar to submit to—Poverty to struggle with—the charge of Heresy to bear—systematical Divinity, alias systematical vexation of spirit to study and sift. But on the other hand He has more Leisure to inform his mind, to subdue his Passions—fewer Temptations to intemperance and injustice, tho’ more to trimming and Hypocrisy—an opportunity of diffusing Truth and Virtue among his People. Upon the Whole I think if he relies on his own understanding more than the decrees of Councils, or the sentiments of Fathers, if he resolutely discharges the Duties of his Station, according to the Dictates of his mind, if he spends his Time in the improvement of his Head in Knowledge and his heart in Virtue, instead of sauntering about the streets, he will be able to do more good to his fellow men and make better provision for his own future Happiness in this Profession, than in any other.
     However I am as yet very contented in the place of a School Master. I shall not therefore very suddenly become a Preacher. When I do I hope to live a year or two in the same neighbourhood with you. Had indulgent Heaven thrown me into the neighbourhood of a Dalton, or some other such kind Friend of my former acquaintance, I think little had been wanting to compleat my satisfaction. It is late in the evening, and my Candle, my pen, and more than all, my inclination, calls upon me to subscribe my self your Sincere Friend & Servt.,
     
      J.A.
     
     
      P.S. There is a story about Town that I am an Orminian.
      Pray write me, every opportunity, and be so kind as to omit 1/2 dozen wafers in your next. The last was barr’d and barricadoed with so many Seals, that I was out of all patience before I could come to the Treasure.
     
    